— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (West, J), rendered January 10, 2001, convicting him of sodomy in the first degree (four counts), sexual abuse in the first degree (two counts), course of sexual conduct against a child in the first degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not denied the effective assistance of counsel. Viewing the totality of the evidence, the law, and circumstances of the case, we conclude that the defendant received meaningful representation (see People v Benevento, 91 NY2d 708, 712 [1998]). Unsuccessful trial strategies and mere losing tactics do not constitute ineffective assistance of counsel (see People v Henry, 95 NY2d 563 [2000]; People v Benevento, supra). The defense counsel presented a vigorous defense and effectively cross-examined witnesses (see People v Wright, 8 AD3d 507 [2004]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Cozier, J.P., Ritter, Spolzino and Lifson, JJ., concur.